Title: From George Washington to John Jay, 1 July 1779
From: Washington, George
To: Jay, John


        
          Sir
          New Windsor July the 1st 1779
        
        I had the Honor Yesterday to receive Your Excellency’s Letter of the 24th Ulto. I have ever taken all the pains in my power to prevent plundering, and the practice has been constantly reprobated and prohibited by my Orders. I will continue to use my best endeavours to suppress it.
        I transmit a Copy of a Letter of the 25th and of Two Reports which I received Yesterday from General Gates, advising that a number of Vessels with Troops, had left Newport and directed their course up the Sound. It is difficult to tell what are the Objects Sir Henry Clinton has in view; possibly he means to concentre his force in this first instance—or to send a Reinforcement to the Southward. The Troops have fallen down from Verplanks & Stoney points to philips’s, except such Garrisons as are necessary to occupy the Works at those places. I am pursuing every means in my power to forward the defences at West point.
        
        As several very respectable Officers have undertaken the important and extensive duties of Sub and Brigade Inspectors, it is thought both just and politick in order to induce them to continue, as well as to engage Others of weight and character in the business, that the Sub Inspectors should be allowed three rations per day and forage for three Horses—and those of Brigade Two Rations per day and forage for the same number of Horses, in lieu of all former rations and forage, both as Officers in the line and as Inspectors. They have applied for this. Their allowance of subsistence as Officers in the line to remain the same. There were some Other priveleges which they requested, and which, being reasonable and within my authority, I have granted. The allowances of Rations & Forage must be decided by Congress. As I have observed they appear necessary—and in the latter case indispensible. I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
      